DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/219,220 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations describing how the flexible display is configured to fold can be construed identically. Both applications claim identical structure comprising a first and second frame, foldably coupled, a flexible display placed on a first side of the first and second frames.  The reference application claims folding to allow the second sides of the first and second frames overlap while the instant application claims folding to allow the first sides of the first and second frames to face each other.  Neither “face” or “overlap” requires the names side to be adjacent to the other names side. When the device’s is folded so the first side of the first frame faces the first side of the second frame, the second side of the first frame overlaps the second side of the second frame and when the second side of the first frame faces the second side of the second frame, the first side of the first frame overlaps the first side of the second frame. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/912,220
16/931,158
Claim 1 A display device for a vehicle, the display device being 

configured to be mounted in an indoor space of the vehicle and

 to change a display area, the display device comprising: 

a first frame having a first end configured to be coupled to an interior member of the vehicle; 

a second frame having a first end coupled to a second end of the first frame, 

the second frame being configured to be rotate about the second end of the first frame; and 

a flexible display disposed at a first surface of the first frame and a first surface of the second frame, 

the flexible display being configured to fold to allow 

a second surface of the first frame opposite to the first surface of the first frame to overlap with a second surface of the second frame opposite to the first surface of the second frame.
Claim 1 A display device 


configured to be mounted in an indoor space of a vehicle and 

to change a display area, the display device comprising:

a first frame having a first end configured to be coupled to an interior member of the vehicle;

a second frame having a first end coupled to a second end of the first frame, 

the second frame being configured to rotate about the second end of the first frame; and

a flexible display disposed at a first surface of the first frame and a first surface of the second frame, 

the flexible display being configured to fold to allow 

the first surface of the first frame to face the first surface of the second frame.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20210129635) in view of Hale (US 2020/0383219). All references is to Park unless otherwise indicated.

Regarding Claim 1 (Original), Park teaches a display device configured to be mounted [¶0044, “The sun visor apparatus 10 may be disposed at an upper portion of a windshield 20 within an interior of the vehicle”] in an indoor space of a vehicle and to change a display area [¶0014, “According to an embodiment of the present disclosure, a sun visor apparatus for a vehicle includes a light shield, at which a plurality of coupled display panels is disposed. The sun visor apparatus further includes a driver configured to drive the display panels of the light shield such that the display panels are folded or unfolded”], the display device comprising:
a first display panel [fig. 5 @110-1] having a first end [upper end of fig. 5 @110-1] configured to be coupled [unlabeled means used to connect light shield 100 to upper portion of vehicle windshield 20] to an interior member of the vehicle [¶0044];
a second display panel [fig. 5 @110-2] having a first end [fig. 5 @110-2 upper end] coupled to a second end [fig. 5 @110-1 lower end] of the first display panel [fig. 5 @110-1], 
the second display panel [fig. 5 @110-2] being configured to rotate about the second end of the first display panel [fig. 5 @110-1 lower end]; and
a first flexible display [¶0047] disposed at a first surface of the first display panel [fig. 5 @110-1 side indicating screen direction] and a second flexible display disposed at a first surface of the second display panel [fig. 5 @110-2 side indicating screen direction]
Park does not teach the first display panel having a first frame and the second display panel having a second frame; the first display and the second display comprise a display; and the flexible display being configured to fold to allow the display surface of the first frame to face the display surface of the second frame 
Hale teaches a first display panel having a first frame [fig. 8 @12-1] and 
the second display panel having a second frame [fig. 8 @12-2]; 
the first display and the second display comprise a display [fig. 8 @14]; and
the display [¶0073, “Display 14 may be a unitary flexible display”] being configured to fold to allow the display surface of the first frame to face the display surface of the second frame [fig. 8 illustrates outward bending and ¶0072 teaches device 10 supports inward bending causing the display 14 on frame 12-1 to face display 14 on frame 12-2]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a unitary flexible display between the first surfaces of coupled first and second frame, as taught by Hale, into the display device taught by Park, in order to create a seamless larger display surface when the first and second frames are unfolded.

Regarding Claim 15 (Original), Park in view of Hale teaches the display device of Claim 1, wherein 
the flexible display [Hale: fig. 6 @14] has at least a portion configured [Hale: ¶0068, “FIG. 6 is a side view of device 10 in an illustrative configuration in which display 14 is sufficiently flexible to be scrolled. This allows display 14 to move in and out of housing 12. In an unexpanded configuration, display 14 is rolled up and stored in housing 12 of FIG. 6. In an expanded configuration, display 14 is enlarged by unscrolling display 14 in direction 52 and causing display 14 to extend out of housing 12. Other arrangements that allow display 14 to be changed in size and/or shape may also be used and/or combinations of these arrangements and/or the arrangements of FIGS. 4, 5, and 6 may be used”] to wind around the first frame [fig. 6 @12]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a flexible display capable of unrolling to expand as well as unfolding to expand, as taught by Hale, into the display device taught by Park, in order to provide additional options for a user to expand a display such i.e., a larger size or different dimension, without increasing the size of the first and second display frames. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hale and Kim (US 2018/0321892). All reference is to Park unless indicated otherwise.

Regarding Claim 2 (Original), Park in view of Hale teaches the display device of Claim 1
Park in view of Hale does not teach an auxiliary display disposed on a second surface of the second frame opposite to the first surface of the second frame
Kim teaches an auxiliary display [¶0108 display arranged on the other surface of fig. 4A @430] disposed on a second surface of a second frame opposite to a first surface [¶0108 the one surface of fig. 4A @430] of the second frame [¶0108, “Referring to FIG. 4A, the first display 420 is arranged on the other surface of the first body portion 410, and the second display 440 is arranged on the other surface of the second body portion 430. A display may also be arranged on each of one surface and the other surface of the first body portion 410, and a display may be arranged on each of one surface and the other surface of the second body portion 430”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a second display arranged on the opposite side of a display panel having a flexible display, as taught by Kim, into the display device taught by Park in view of Hale, in order to provide a second independent display screen that can be used to display information when the display device is in the folded configuration.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hale, Kim, and Myers (US 2020/0196460). All reference is to Park unless otherwise indicated.

Regarding Claim 3 (Original), Park in view of Hale and Kim teaches the display device of Claim 2, further comprising:
a display folding [fig. 8B @110] in a direction toward [construed as from fig. 8B @B to A] an inside of the interior member [¶0044] based on the flexible display [fig. 8B @110] being unfolded [configuration illustrated in fig. 8B @100]
Park in view of Hale and Kim does not teach an elastic part configured to apply tension to the flexible display in a direction from the second frame to the first frame when the flexible display is unfolded
Meyers teaches an elastic part [fig. 11 @82] configured to apply tension to a flexible display [¶0046, “When device 10 is unfolded as shown in FIG. 12, middle region M becomes thicker (e.g., the thickness of middle region M may increase to thickness DL). This allows springs 82 to pull members 80 back into middle region M so that members 80 can support display 14 in a planar configuration in region M as shown in FIG. 12”] in a direction from the second frame to the first frame when the flexible display is unfolded [fig. 12 illustrates the force applies by 82 on 80 is from E to M to allow the structures 80 to be pulled from E to M when E is the second frame the tension is in the direction from the second frame to the first frame]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of applying a tension on the flexible display when unfolding, as taught by Myers, into the display device taught by Park in view of Hale and Kim, in order to provide support to the flexible display when unfolded into a planar configuration.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hale, Kim, and Redeker (US 2020/0137905). All reference is to Park unless indicated otherwise.

Regarding Claim 6 (Original), Park in view of Hale and Kim teaches the display device of Claim 2, wherein
the first frame [figs. 3, 4, 9 @110-1 (A)] protrudes relative to a surface of the interior member of the vehicle [fig. 9A @100 illustrates fig. 9B @110-1 (A) protruding from the vehicle overhead]
 Park in view of Hale and Kim does not teach the first frame protrudes upward relative to the surface of the interior member of the vehicle and wherein the second frame is configured to be inclined with respect to the first frame
Redeker teaches a first frame [Hale teaches a first frame corresponds to a first display portion, (protruding portion of fig. 4a @14)] protrudes upward relative to a surface of an interior member of the vehicle [fig. 3 @11’], and wherein 
a second frame [Hale teaches second frame corresponding to a second display portion, fig. 4a @folded portion of 14] is configured [fig. 3 illustrates a 180 degree angle between the folded and unfolded portions of fig. 3 @14] to be inclined [construed as “making an angle”] with respect to the first frame [(protruding portion of fig. 4a @14)]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of fixing a first display portion such that it protrudes upward from an instrument panel and positioning a second display portion at an angle to the first display portion, as taught by Redeker, into the display device taught by Park in view of Hale and Kim, in order to make a first display area available without changing the display configuration  and a second larger display area by rotating a second display portion by the predetermined angle to make the first and second display is planar 

Regarding Claim 7 (Original),  Park in view of Hale, Kim, and Redeker teaches the display device of Claim 6, further comprising:
a first hinge [fig. 5 @120, [¶0048, “the fastener 120 may include a hinge for connecting and rotating the adjacent display panels 110”] that is disposed between the first frame [fig. 5 @110-1] and the second frame [fig. 5 @110-2] and connects the second frame to the first frame, 
the first hinge being configured to adjust a coupling angle between the second frame and the first frame. [¶0065, “the first fastener 120-1 is connected to a lower side of the first display panel 110-1 and an upper side of the second display panel 110-2 such that the first fastener 120-1 rotates the second display panel 110-2 with respect to an X-axis”]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hale, Kim, Redeker, and Kim (US 2019/0166703) hereinafter Kim ‘703.  All reference is to Park unless indicated otherwise.

Regarding Claim 8 (Original), Park in view of Hale, Kim, and Redeker teaches the display device of Claim 7
Park in view of Hale, Kim, and Redeker does not teach a first gear disposed at the second end of the first frame, the first frame being configured to restrict rotation of the first gear; a second gear disposed at the first end of the second frame, the second frame being configured to restrict rotation of the second gear; a third gear engaged with the first gear and configured to rotate with respect to the first gear; and a fourth gear engaged with the second gear and the third gear, the fourth gear being configured to transmit rotational force between the second gear and the third gear
Kim ‘703 teaches a first gear [fig. 5 @342] disposed at the second end [fig. 4 end adjacent to 120] of a first frame [fig. 4 @110, ¶0102, “second bracket housing 380 may include a curved part, an outer peripheral surface of which has a specific curvature. An upper end of the ends of the curved part may be coupled (e.g., screw-coupled) to the first housing 110”], the first frame [fig. 4 @110] being configured to restrict rotation [fig. 6 illustrates 380 fixed to 370 which is gear coupled to 342] of the first gear [rotation of 110 controls rotation of 342 via 380 and 370]; 
a second gear [fig. 5 @341, ¶0088, “An upper end of the first bracket housing 310, for example, may be coupled (e.g., screw-coupled) to the second housing 120”] disposed at the first end [fig. 4 @120 end adjacent to 110] of a second frame [fig. 4 @120], the second frame [fig. 4 @120] being configured to restrict rotation of the second gear [fig. 6 illustrates 310 fixed to 320 which is gear coupled to 341]; 
a third gear [fig. 6 @352] engaged with the first gear [fig. 6 @342] and configured to rotate [fig. 8 @803 illustrates gear connected 342 and 352] with respect to the first gear [fig. 5 @342]; and 
a fourth gear [fig. 6 @351] engaged [fig. 8 @803 illustrates gear connection] with the second gear [fig. 5 @341] and the third gear [fig. 6 @352], the fourth gear [fig. 6 @351] being configured to transmit rotational force between the second gear and the third gear [fig. 8 @803 illustrates gear connection]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a hinge structure gear connecting two halves of a foldable display device, as taught by Kim ‘703, into the display device taught by Park in view of Hale, Kim, and Redeker, in order to provide a foldable display device that may minimize the size of a bezel area by disposing a hinge structure below a display and to provide a foldable display device that may make an external appearance thereof appealing through one hinge housing (Kim ‘703: ¶0010 and ¶0011).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hale and Wang (US 2021/0076517). All reference is to Park unless indicated otherwise.

Regarding Claim 16 (Original), Park in view of Hale teaches the display device of Claim 15
Park in view of Hale does not teach the first frame comprises a roller disposed at the first end of the first frame and wherein at least the portion of the flexible display is configured to wind around the roller
Wang teaches a first frame [fig. 5 @11] comprises a roller [fig. 5 @211] disposed at a first end of the first frame [construed as the end of 11 opposite hinge 13] and wherein 
at least a portion of the flexible display [fig. 5 @30] is configured to wind around the roller [fig. 5 illustrates 30 winding around 211]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a roller winding mechanism into a frame of a foldable display, as taught by Wang, into the display device taught by Park in view of Hale, in order to apply a tension to the flexible display that helps flatten the flexible screen when the display area is changed by folding or extending.

Allowable Subject Matter
Claims 4, 5, 9-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694